United States Court of Appeals
                     For the First Circuit


No. 17-1855

                      MARK KWADWO KUFFOUR,

                           Petitioner,

                               v.

                   JEFFERSON B. SESSIONS III,
                 United States Attorney General,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.


     Taryn Pleva and the Law Offices of Jan Allen Reiner on brief
for petitioner.
     Chad A. Readler, Acting Assistant Attorney General, Civil
Division, Anthony P. Nicastro, Assistant Director, Office of
Immigration Litigation, and Sabatino F. Leo, Trial Attorney,
Office of Immigration Litigation, Civil Division, on brief for
respondent.


                        October 26, 2018
            LIPEZ, Circuit Judge.     Petitioner Mark Kwadwo Kuffour

challenges the Board of Immigration Appeals' ("BIA" or "Board")

denial of his motion to reconsider its order refusing to reopen

his case.     Finding no abuse of discretion, we deny his petition

for review.

                                 I.

            Kuffour is a citizen of Ghana who unlawfully entered the

United States in 1997.    In July 2009, he was served with a notice

to appear charging him with removability. Kuffour engaged attorney

Obadan Iziokhai, who submitted pleadings on his behalf seeking

cancellation of removal based on hardship to his U.S.-citizen

daughter and voluntary departure.        See 8 U.S.C. §§ 1229b(b),

1229c(b).   However, Iziokhai withdrew from representing Kuffour at

the start of his March 2014 removal hearing, and Kuffour proceeded

at the hearing pro se.

            The Immigration Judge ("IJ") denied Kuffour's request

for cancellation of removal on the ground that he had not shown

that his daughter would suffer the requisite "exceptional and

extremely unusual hardship" to justify that relief.       See id. §

1229b(b)(1)(D).    The IJ also denied voluntary departure.   Kuffour

then hired attorney Randy Feldman to assist him in filing an appeal

to the BIA.

            Before the BIA, Kuffour challenged the IJ's voluntary

departure ruling and asked, based on an executive order, that the


                                - 2 -
Board administratively close his proceedings.                He did not appeal

the denial of cancellation of removal.              The BIA affirmed the IJ's

denial of voluntary departure and declined to administratively

close the proceedings.          Kuffour once again obtained new counsel

and    moved    to   reopen    the   proceedings     based   on    the    asserted

ineffective assistance of his two previous attorneys.                     Kuffour

claimed      that    the    attorneys'     deficient       representation      had

"eliminated [his] right to pursue his application for Cancellation

of Removal and thereby[] to potentially remain in the United States

if his application was granted."              Kuffour claimed that, but for

the    ineffective    assistance,     he   would    have   provided      documents

showing his eligibility for cancellation of removal; however, he

did not submit such documents with the motion to reopen.

               In denying the motion to reopen, the BIA observed that

Kuffour had "proffered no evidence in support of his asserted

eligibility for either cancellation of removal . . . or . . .

voluntary departure" and, hence, had failed to show "patent error

or prejudice."       The BIA also found that the motion did not comply

with   the     procedural     requirements    for   bringing      an   ineffective

assistance of counsel claim in immigration proceedings.                       See

Punzalan v. Holder, 575 F.3d 107, 109 n.1 (1st Cir. 2009); Matter

of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988).

               Kuffour did not file a petition for review of that

decision, but he instead sought reconsideration from the BIA.                  In


                                      - 3 -
his motion to reconsider, Kuffour asserted that the BIA made

factual errors when it concluded that he had neither proven

eligibility for cancellation of removal nor shown ineffective

assistance of counsel.         He further claimed that the BIA "made a

mistake of fact and law" when it concluded that he had not

satisfied     the      procedural     requirements       for     an     ineffective

assistance claim.

             The BIA denied the motion to reconsider.                  It observed,

inter alia, that Kuffour "does not identify any prior argument

presented on appeal that was overlooked by the Board[;] nor does

[he] identify any error of law or fact in the [original] decision

based   on   the    record    then    before   the    Board."         The   BIA   also

reiterated that Kuffour had not complied with the procedural

requirements for filing an ineffective assistance claim. This

petition for review followed.

                                        II.

             We review the BIA's denial of a motion to reconsider for

abuse of discretion.          See, e.g., Muyubisnay-Cungachi v. Holder,

734 F.3d 66, 70 (1st Cir. 2013).          Under this deferential standard,

we   will    "uphold    the   BIA's    decision      unless    that    decision     is

'arbitrary, irrational, or contrary to law.'"                 Liu v. Mukasey, 553
F.3d 37, 40 (1st Cir. 2009) (quoting Abdullah v. Gonzales, 461
F.3d 92, 99 (1st Cir. 2006)).




                                       - 4 -
          A motion to reconsider is "intended only to cure errors

(factual or legal) in the prior BIA decision."     Martinez-Lopez v.

Holder, 704 F.3d 169, 172 (1st Cir. 2013) (discussing 8 U.S.C.

§ 1229a(c)(6)).     Such a motion must therefore specify the asserted

errors, 8 C.F.R. § 1003.2(b)(1), and not merely "regurgitate[]

contentions that were previously made and rejected."         Liu, 553
F.3d at 39; see also In re O-S-G-, 24 I. & N. Dec. 56, 58 (BIA

2006) ("[A] motion to reconsider is not a process by which a party

may submit, in essence, the same brief presented on appeal and

seek reconsideration by generally alleging error in the prior Board

decision."). A motion to reconsider is also not the proper vehicle

for   introducing     new   facts;   reconsideration   "contests   the

correctness of the original decision based on the previous factual

record, as opposed to a motion to reopen, which seeks a new hearing

based on new or previously unavailable evidence."       In re O-S-G-,

24 I. & N. Dec. at 57-58; see also 8 C.F.R. § 1003.2(c).

          Accordingly, our task is not to examine the merits of

Kuffour's ineffective assistance claim to determine whether the

BIA correctly denied his motion to reconsider based on that claim.1

Rather, we evaluate only whether the BIA abused its discretion in

denying the motion on the ground that Kuffour failed to identify



      1The original denial of the motion to reopen is not before
us because, as noted above, Kuffour did not file a petition for
review of that decision.


                                 - 5 -
a     specific    legal   or   factual       error    in    the    BIA's     original

adjudication of his motion to reopen.                Liu, 553 F.3d at 39.

               We find no such abuse of discretion.               In his motion to

reconsider, Kuffour asserted that the BIA erred in refusing to

reopen his proceedings, but he supported that assertion only by

reiterating       the   same   arguments      that    the   BIA    previously     had

considered and rejected.            He did not point to specific errors in

the    BIA's     assessment    of    his    contentions.          Although    Kuffour

submitted new documents with his motion that might have been

relevant to his eligibility for cancellation of removal, those new

materials -- as noted above -- could not be added to the record at

that stage of the proceedings.               Without identifying an error of

law or fact in the BIA's denial of reconsideration based on the

record then before the agency, Kuffour's motion cannot succeed.

               Finally, we need not consider whether Kuffour's motion

to reconsider properly specified errors in the BIA's ruling that

he failed to comply with the procedural requirements for an

ineffective assistance claim.              Because Kuffour has not shown that

the BIA abused its discretion in refusing to revisit the motion to

reopen based on the merits of the ineffective assistance claim,

its determination on the procedural issue is of no consequence.2




       2
       Kuffour's petition for review also appears to claim error
in the BIA's refusal to reconsider its denial of the motion to
reopen proceedings based on the IJ's "misconduct" in allowing


                                       - 6 -
                                III.

          For the foregoing reasons, the BIA did not abuse its

discretion in rejecting Kuffour's motion to reconsider.   We thus

deny the petition for review.

          So ordered.




Iziokhai to withdraw on the day of his hearing. Among other flaws
with such a claim, Kuffour did not seek reopening on that basis.


                                - 7 -